Citation Nr: 0027832	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-01 846A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to April 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 RO rating decision which denied 
service connection for PTSD.  

In July 2000, a hearing was held at the RO before the 
undersigned Veterans Law Judge, designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  
During that hearing, the appellant submitted additional 
evidence accompanied by a written waiver of consideration of 
that evidence by the RO.  See 38 C.F.R. §§ 19.37, 20.1304 
(1999).  Hence, the Board will consider such evidence in 
connection with the current appeal.  


FINDING OF FACT

The veteran has presented a plausible claim of service 
connection for PTSD.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in statements and testimony, that he 
has PTSD due to stressful experiences in service.  The 
veteran claimed that he witnessed the bombing of Vietnam on 
four consecutive days of four hours duration with binoculars 
from the bridge of the U.S.S. Guadalupe (AO-32) from July 15 
to 18, 1973, and became frightened when he was told that the 
ship came within five to ten miles of the coast of Vietnam.  
In addition, he noted the following inservice noncombat 
stressors: witnessing the repair of severe damage of the 
U.S.S. Guadalupe due to North Vietnamese patrol boats in 
September 1972, in San Pedro California; discovering, in 
September 1972, that the ship's cargo consisted of oil and 
jet fuel for carrier-based aircraft which had to be delivered 
to the Vietnam combat zone and that he was to receive combat 
pay for the mission; that he had to travel with the ship to 
the western pacific for a six month tour of duty; that the 
height of the ship aggravated his fear of heights; he had to 
hang over the ship to paint the hull for two weeks in 
September 1972; having to conceal the previously mentioned 
stressors, fearing that if he told anyone, he would be 
dishonorably discharged; experiencing racial discord and 
being punished for a fight that occurred on July 19, 1973, in 
which he was merely defending himself from racist attacks; 
and receiving death threats from fellow sailors.  He also 
noted that these stressors currently cause him nightmares, 
insomnia, night sweats, to resort to drug use, neglect 
personal hygiene, anger, low energy, suicidal and homicidal 
thoughts, and to avoid people.  

The veteran's service records show that he was punished for 
engaging in a fistfight on July 19, 1973.  Later that month, 
the veteran presented to the ship's dispensary and complained 
of having a hard time adjusting to life aboard the ship.  He 
noted that he had been in trouble in the past for short 
unauthorized absences.  He complained of difficulty getting 
along with his superior officers.  An impression of 
situational problem was given.  

In April 1997, a VA progress note indicates that the veteran 
was diagnosed with a mixed, unspecified bipolar disorder.  He 
was also diagnosed with depression from April to July 1997.  
In August 1997 the veteran was diagnosed with obsessive 
compulsive disorder and was given a provisional diagnosis of 
PTSD.  

In September 1997, a private psychiatrist diagnosed the 
veteran with depressive disorder, not otherwise specified, 
and PTSD.  

In April 1998, a VA progress note indicates that the veteran 
was diagnosed with paranoid schizophrenia.  In June 2000, the 
veteran was diagnosed with rule out panic disorder, rule out 
PTSD.  

In July 2000, the veteran completed a VA outpatient treatment 
program for PTSD.  

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).  If it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service documents or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  Cohen (Douglas) v. Brown, 10 Vet. 
App. 128 (1997)

Under 38 C.F.R. § 4.125, if the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (1999).  If the diagnosis of 
a mental disorder is changed, the rating agency shall 
determine whether the new diagnosis represents progression of 
the prior diagnosis, correction of an error in the prior 
diagnosis, or development of a new and separate condition.  
If it is not clear from the available records what the change 
of diagnosis represents, the rating agency shall return the 
report to the examiner for a determination.  38 C.F.R. § 
4.125(b).

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The threshold established for assessing 
whether a claim is well grounded has long been understood to 
be uniquely low.  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000).

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.304(f) were amended to reflect the decision of the 
U.S. Court of Appeals for Veterans Claims (formerly the U.S. 
Court of Veterans Appeals) (Court) in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The effective date of the amendment is 
March 7, 1997.

Prior to March 7, 1997, § 3.304(f) provided:  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1997).  

Section 3.304(f) now provides that service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f) (1999).  

When laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process is completed, the version of the law most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308 (1990).  

The Board has considered the veteran's claim under both the 
old and the new criteria in this case.  The Board notes that 
the veteran's claim is well grounded under either version of 
the law.

In the instant case, the Board concludes that the veteran's 
claim is well grounded.  The veteran has adduced (1) medical 
evidence of a diagnosis of PTSD made by the private 
psychologist in September 1997; (2) evidence of in-service 
stressors in the form of the veteran's contentions, and (3) a 
medical nexus evidence linking PTSD to his service.  See 
Caluza, Cohen, supra.


ORDER

As a well-grounded claim of service connection for PTSD has 
been submitted, the appeal is allowed to this extent, subject 
to further action as discussed hereinbelow.


REMAND

Because the claim of service connection for PTSD is well 
grounded, VA has a duty to assist the veteran in the 
development of facts pertaining to this claim.  38 U.S.C.A. § 
5107(a).  The Court has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for the 
claimed PTSD since his discharge from 
service, not currently of record.  When 
the veteran responds and provides any 
necessary authorizations, the RO should 
obtain all treatment records from any 
identified treatment source not currently 
of record.  All records obtained should 
be associated with the claims folder.

2.  The RO should attempt to verify the 
incidents for which the veteran has 
already given adequate information, i.e., 
whether the U.S.S. Guadalupe sustained 
severe damage due to combat which was 
repaired in September 1972, in San Pedro 
California; whether the U.S.S. Guadalupe 
came close enough to the coast of Vietnam 
for a sailor to witness bombings with 
binoculars from July 15 to 18, 1973, or 
whether the ship came within five to ten 
miles of the coast of Vietnam during that 
period.  Regarding any other stressor, 
the RO should inform the veteran of the 
critical importance of supplying 
additional, clarifying information as to 
his claimed in-service stressors.  The RO 
should request from the veteran a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as dates of any and all 
incidents, types and locations of the 
incidents, and any other identifying 
details.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the extent and likely etiology 
of the claimed PTSD.  All indicated 
testing should be accomplished, and the 
claims folder should be reviewed by the 
examiner prior to the examination.  Based 
on his/her review of the case, it is 
requested that the examiner express an 
opinion as to the medical probability 
that the veteran is suffering from PTSD 
due to disease or injury which was 
incurred in or aggravated by service.  If 
the veteran is diagnosed with PTSD, it is 
essential that the examiner identify each 
claimed stressor which is sufficient to 
support the diagnosis and state whether 
there is a causal relationship between 
the stressor and the veteran's present 
symptomatology.

4.  After completion of all requested 
development, the RO should review the 
veteran's claim.  This should include 
reviewing, and responding to, the 
recently submitted records.  All 
indicated development should be taken in 
this regard. If the action taken remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded the requisite 
opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate review.  No action is 
required of the veteran until he receives further notice.

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	D. C. Spickler 
	Veterans Law Judge
	Board of Veterans' Appeals



 



